Citation Nr: 0309436	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


REMAND

The veteran had active duty from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Fl.  The veteran and his spouse appeared 
before a hearing officer at a hearing at the RO in November 
2001.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for VA 
benefits.  In pertinent part, this law redefines the 
obligations of VA with respect to the duty to assist.  The 
provisions of the VCAA apply to all claims for VA benefits.

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate this claim for VA 
benefits.  Further, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim, 
although the ultimate responsibility for furnishing evidence 
rests with the veteran.  See 38 U.S.C.A. § 5103A (West 2002).  
In this case, the Board finds that VA's duties to notify and 
assist a claimant, as redefined in the VCAA, have not been 
fulfilled regarding the issue addressed in this remand.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  As such, the RO must provide the veteran with 
such information, as required by law and readjudicate his 
appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

2.  After completion of the above, the RO 
should readjudicate the veteran's claim.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




